J-A11014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    TODD SHELDON                                :
                                                :
                       Appellant                :   No. 1854 MDA 2019

              Appeal from the PCRA Order Entered August 8, 2019
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0000839-2009


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                                 FILED JULY 06, 2020

        Todd Sheldon appeals, pro se, from the order dismissing his petition for

writ of habeas corpus, which the court treated as his second petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-

9546. After careful review, we affirm.

        Sheldon entered a plea of no contest to two counts of Rape of a Child.

In accordance with his plea agreement, the trial court sentenced Sheldon to

10-20 years’ imprisonment followed by 20 years’ probation. Sheldon did not

file a post-sentence motion or direct appeal.

        Several years later, Sheldon filed a pro se PCRA petition alleging that

his mandatory        minimum sentence          under   42   Pa. C.S.A.   §   9718   is

unconstitutional based upon Alleyne v. United States, 570 U.S. 99 (2013)

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11014-20



and its Pennsylvania progeny. The PCRA court appointed counsel to represent

him. Upon review, the court concluded Sheldon’s petition was untimely, and

he failed to plead any exception to the PCRA’s time bar. As a result, the PCRA

court dismissed the petition without a hearing.

      Sheldon later filed a petition for writ of habeas corpus, again claiming

his sentence was unconstitutional pursuant to Alleyne. He also maintained

that his claim was not cognizable under the PCRA.

      After reviewing his petition, the PCRA court concluded that Sheldon

challenged the legality of his sentence. As such, the court treated his habeas

petition as a PCRA petition subject to the PCRA’s timeliness requirement. On

that basis, the court determined that Sheldon’s second PCRA petition was also

untimely. The court notified Sheldon, pursuant to Pa.R.Crim.P. 907, of its

intention to dismiss his petition. Sheldon did not file a response. The PCRA

court then issued an order dismissing Sheldon’s petition. This timely appeal

followed.

      Sheldon’s sole issue on appeal is that the PCRA court erred in treating

his habeas corpus petition as an untimely PCRA petition and dismissing the

petition on that basis. See Appellant’s Brief, at 7.

      “Our standard of review for issues arising from the denial of PCRA relief

is well settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted).




                                      -2-
J-A11014-20


      Sheldon argues that Alleyne renders his mandatory minimum sentence

constitutionally infirm. See Appellant’s Brief, at 8. Alleyne held that any fact

that imposes a mandatory minimum sentence beyond the prescribed statutory

minimum sentence must be submitted to a jury and proven beyond a

reasonable doubt. See Alleyne, 570 U.S. at 111-113. He asserts that his

sentence, imposed pursuant to 42 Pa. C.S.A. § 9718, is unconstitutional

because it does not conform to the requirements set forth in Alleyne. See
id., at 8 and 15. Further, he contends that, because his claim implicates the

constitutionality of his sentence, it is not cognizable under the PCRA and

therefore is not subject to its time limitations. See id., at 12.

      At the outset, we must address whether the PCRA court properly

addressed Sheldon’s habeas petition under the PCRA. If “a defendant's post-

conviction claims are cognizable under the PCRA, the common law and

statutory remedies now subsumed by the PCRA are not separately available

to the defendant.” Commonwealth v. Hall, 771 A.2d 1232, 1235 (Pa. 2001)

(citations omitted). The PCRA incorporates the remedy of habeas corpus if it

offers the petitioner a remedy pursuant to that Act. See Commonwealth v.

West, 938 A.2d 1034, 1043 (Pa. 2007). Similarly, the writ of habeas corpus

is not an available remedy if relief could be obtained via a post-conviction

hearing proceeding. See 42 Pa.C.S.A. § 6503. Therefore, regardless of how

the petition is styled, “a defendant cannot escape the PCRA time-bar by titling




                                      -3-
J-A11014-20


his motion as a writ of habeas corpus.” Commonwealth v. Taylor, 65 A.3d
462, 466 (Pa. Super. 2013) (footnote omitted).

      Here, we agree with the PCRA court that Sheldon’s sentencing claim is

cognizable under the PCRA as a challenge to the legality of the sentence. See

Commonwealth v. Beck, 848 A.2d 987, 989 (Pa. Super. 2004). The PCRA

states that “[t]his subchapter provides for an action by which . . . persons

serving illegal sentences may obtain collateral relief.” 42 Pa. C.S.A. § 9542

(emphasis added). Furthermore, we have held that claims pursuant to

Alleyne implicate the legality of the sentence and, therefore, fall within the

scope of the PCRA. See Commonwealth v. Newman, 99 A.3d 86, 90 (Pa.

Super 2014) (en banc). Accordingly, habeas relief is not available for

Sheldon’s petition, and the PCRA court properly addressed his petition under

the PCRA. As such, Sheldon’s petition is subject to the PCRA’s explicit time

limitations.

      A PCRA petition, including a second or subsequent one, must be filed

within one year of the date the petitioner’s judgment of sentence becomes

final. See Commonwealth v. Jones, 54 A.3d 14, 16 (Pa. 2012). A judgment

of sentence becomes final at the conclusion of direct review, or at the

expiration of time for seeking such review. See id., at 17. After the expiration

of the one-year period, a petitioner must plead and prove one of three

enumerated exceptions to the time bar in order to establish jurisdiction under

the PCRA. See id.


                                     -4-
J-A11014-20


      As Sheldon sought no further review of his judgment of sentence, it

became final thirty days after sentence was imposed. See Pa.R.A.P. 903(a).

The instant petition, filed almost 10 years later, is patently untimely. Further,

given his belief that his petition is not subject to the PCRA, Sheldon has not

asserted that his petition falls within any of the timeliness exceptions provided

in the PCRA. See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      Even if Sheldon had argued that his petition was timely pursuant to the

newly recognized constitutional right exception to the PCRA’s time bar, we

note that Alleyne does not apply retroactively to cases on collateral review in

Pennsylvania. See Commonwealth v. Washington, 142 A.3d 810, 820 (Pa.

2016). He is therefore due no relief in any event.

      In sum, the PCRA court properly concluded that it lacked jurisdiction to

consider Sheldon’s request for relief because his petition was untimely and

failed to assert an exception to the PCRA time bar. Accordingly, we affirm the

PCRA court’s order dismissing the petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2020




                                      -5-